DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 02/28/2022. As directed by the amendment: claims 2-6, 8, 10-11 have been amended, claims 1, 7 and 12-20 have been cancelled.  Thus, claims 2-6 and 8-11 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scheinberg on 5/11/2022.

The application has been amended as follows: 
Claim 6 has been replaced with the following:
-- 6.  The method of claim 10, wherein an attachment between the helmet assembly and the upper trunk mount comprises a second multiplicity of connectors, each connector having a first end and a second end, wherein the first ends of the second multiplicity of connectors are attached to the upper trunk mount, and the second ends of the second multiplicity of connectors are attached to the helmet assembly, wherein the second multiplicity of connectors comprising sensors that are configured to measure a relative orientation of the upper trunk mount to the helmet assembly. –

Claim 8 has been replaced with the following:
-- 8. The method of claim 10, further comprising: 
applying a second stimulus to the person being trained by using the NTA; sensing responses of the person being trained by using the NTA; 
evaluating the responses of the person being trained; and 
modifying the second stimulus on a basis of an evaluation. –

In claim 9, “wherein the stimulus” has been replaced with -wherein the second stimulus-
In claim 10:
“an NTA” (line 3, p. 6) has been replaced with -a Neuromuscular Training Apparatus (NTA)-
“wherein the connectors are configured” (line 3, p. 7) has been replaced with 
-wherein the connectors comprising sensors that are configured-
	“evaluating the response” (line 7, p. 7) has been replaced with - evaluating the responses -
“wherein a stimulus is applied to the person being trained with a dynamic pressure plate, which can contact one or more body parts of the person being trained and apply forwards pressure to elicit motor responses for maintaining postural integrity and balance while detecting whether the person being trained is able to make adjustments while maintaining a pressure of the one or more body parts against the dynamic pressure plate constant, or apply negative pressure to allow the person being trained to attempt to match movement of the dynamic pressure plate while maintaining the pressure of the one or more body parts against the dynamic pressure plate constant.” (last paragraph of claim 10 on p. 7) has been replaced with - wherein the stimulus is applied to the person being trained with a dynamic pressure plate, which contacts one or more body parts of the person being trained to apply forward pressure to elicit motor responses for maintaining postural integrity and balance while detecting whether the person being trained is able to make adjustments while maintaining a pressure of the one or more body parts against the dynamic pressure plate constant, or to apply backward pressure to allow the person being trained to attempt to match movement of the dynamic pressure plate while maintaining the pressure of the one or more body parts against the dynamic pressure plate constant. –

In claim 11:
“an NTA” (line 3, p. 7) has been replaced with -a Neuromuscular Training Apparatus (NTA)-
“wherein the connectors are configured” (line 6, p. 8) has been replaced with 
-wherein the connectors comprising sensors that are configured-
“evaluating the response” (line 10, p. 8) has been replaced with - evaluating the responses -

“wherein the stimulus is applied to the person being trained with a dynamic pressure plate, which can contact one or locations of the body of the person being trained and apply forwards pressure to elicit motor responses for maintaining postural integrity and balance while detecting whether the person being trained is able to make said adjustments while maintaining the pressure against the dynamic pressure plate constant, or apply negative pressure (i.e. move away along a certain trajectory) to allow the person being trained to attempt to match the movement of the dynamic pressure plate while maintaining the pressure of the body part(s) against the dynamic pressure plate constant; the dynamic pressure plate can be supportive (i.e. support some of the weight of the person being trained) or non-supportive, wherein the stimulus is applied to multiple body parts of the person being trained simultaneously..” (last paragraph of claim 11 on p. 8) has been replaced with - wherein the stimulus is applied to the person being trained with a dynamic pressure plate, which contacts one or more body parts of the person being trained to apply forward pressure to elicit motor responses for maintaining postural integrity and balance while detecting whether the person being trained is able to make adjustments while maintaining a pressure of the one or more body parts against the dynamic pressure plate constant, or to apply backward pressure to allow the person being trained to attempt to match movement of the dynamic pressure plate while maintaining the pressure of the one or more body parts against the dynamic pressure plate constant; the dynamic pressure plate is configured to support partially the person’s weight or the dynamic pressure plate is not configured to support partially the person’s weight, wherein the stimulus is applied to multiple body parts of the person being trained simultaneously. –
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: new replacement drawing sheets for figs. 15-17 (which must have similar quality of drawings filed on 03/29/2019) are required, with  reference “204” (replacing “284”) to be included in figs. 15-16 and reference “920” (replacing “802”) to be included in fig. 17.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 2-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious  a method for automating neuromuscular training of a person, comprising applying a stimulus to the person being trained by using an NTA comprising essential all claimed features as essentially recited in independent claims 10 and 11,   wherein the connectors further comprising sensors that are configured to measure a relative orientation of the upper trunk mount to the lower trunk mount; and a helmet assembly, the helmet assembly being attached to the trunk mount; sensing responses of the person being trained by using the NTA; evaluating the response of the person being trained; and modifying the stimulus on the basis of the evaluation,  and in combination with all the elements  and structural and functional relationship as claimed and further including wherein the stimulus is applied to the person being trained with a dynamic pressure plate, which contacts one or more body parts of the person being trained to apply forward pressure to elicit motor responses for maintaining postural integrity and balance while detecting whether the person being trained is able to make adjustments while maintaining a pressure of the one or more body parts against the dynamic pressure plate constant, or to apply backward pressure to allow the person being trained to attempt to match movement of the dynamic pressure plate while maintaining the pressure of the one or more body parts against the dynamic pressure plate constant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785